MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                           Jan 27 2015, 9:21 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Michael B. Troemel                                        Gregory F. Zoeller
Lafayette, Indiana                                        Attorney General of Indiana

                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana

                                                          Abigail R. Miller
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of G.F. (Minor                              January 27, 2015
Child), a Child in Need of                                Court of Appeals Cause No.
Services,                                                 79A02-1405-JC-373
                                                          Appeal from the Tippecanoe
S.F. (Father)                                             Superior Court
Appellant-Defendant,                                      The Honorable Faith Graham, Judge
                                                          The Honorable Crystal Sanders,
        v.                                                Magistrate
                                                          Cause No. 79D03-1402-JC-35
Indiana Department of Child
Services,
Appellee-Plaintiff




Vaidik, Chief Judge.


Court of Appeals of Indiana | Memorandum Decision 79A02-1405-JC-373 | January 27, 2015       Page 1 of 8
                                               Case Summary
[1]   S.F. (“Father”) appeals the trial court’s determination that his son G.F. is a

      child in need of services (CHINS). Father contends that there is insufficient

      evidence to support the trial court’s CHINS determination. Because we find

      the evidence sufficient, we affirm.



                               Facts and Procedural History
[2]   A.S. (“Mother”)1 has three children: G.F., born in October 2011; S.S., born in

      February 2013; and B.W., born in February 2014. Father is the biological

      father of G.F. and S.S.2 In January 2014, S.S. was adjudicated a CHINS after

      she tested positive for methamphetamine at eight months old. At that time,

      Mother and Father were not living together, and S.S. lived with Mother in

      Indiana. G.F., who lived with Father in Illinois, was not involved in the

      CHINS action. However, during S.S.’s CHINS proceedings, the trial court

      warned Father to be vigilant about leaving G.F. in Mother’s care.




      1 Mother does not participate in this appeal.

      2 S.S. is not at issue in this appeal. B.W., G.F.’s half-sister, is also not at issue in this appeal. We discuss the
      welfare of S.S. and B.W. only where it is relevant to this case.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1405-JC-373 | January 27, 2015                  Page 2 of 8
[3]   One month later, Mother tested positive for the synthetic drug spice. The

      Tippecanoe County Department of Child Services (TCDCS) removed all three

      children from Mother’s care—including G.F., whom Father had left in Indiana

      with Mother—and filed a petition alleging that G.F. and B.W. were CHINS.

      TCDCS did not consider placing G.F. with Father because “there was a

      question [about his] judgment in allowing [G.F.] to return [to Mother] knowing

      [that] [S.S.] was [involved] in the [CHINS] case.” Tr. p. 28. G.F. was placed

      in foster care.


[4]   Father, who was still living in Illinois, sought custody of G.F. By agreement of

      the parties, the trial court ordered TCDCS to begin the process of investigating

      out-of-state placement with Father via the Interstate Compact on the Placement

      of Children (ICPC). See Appellant’s App. p. 39 (“[B]y agreement of the parties,

      Court ORDERS DCS to begin an ICPC with the State of Illinois regarding

      possible placement of [G.F.] in [] Father’s care.”). The court ordered TCDCS

      to conduct a home study and indicated that it would rule on the issue of G.F.’s

      placement when the home study was complete. Id. at 46.


[5]   The court held two evidentiary hearings on the CHINS petition in April 2014.

      At the hearings, TCDCS caseworkers expressed concern about Father’s ability

      to parent G.F. because of his criminal history, lack of employment, and

      inability to drive. See Tr. p. 52 (“[T]here’s no employment, he has no

      transportation . . . .”), 68 (“[H]e has no job . . . I’m not really sure how he has

      means to support [G.F.] . . . . And the fact that he’s still on probation . . . .”).

      Father has numerous criminal convictions, including a felony conviction for

      Court of Appeals of Indiana | Memorandum Decision 79A02-1405-JC-373 | January 27, 2015   Page 3 of 8
      aggravated battery and three convictions for driving while intoxicated, and he

      was on probation at the time of the hearings. Id. at 68, 104. As a result of his

      convictions, Father had no driver’s license and struggled to find employment.

      Id. at 88-89. During one period of incarceration in 2013, G.F. lived with

      Father’s stepmother for three months because Father could not care for him.

      Id. at 107. At the time of the hearings, Father had additional criminal charges

      pending against him. Id. at 89, 105.


[6]   Caseworkers also expressed concern about Father’s judgment—specifically, his

      decision to expose G.F. to Mother’s boyfriend. During S.S.’s CHINS

      proceedings, Father was told that Mother’s boyfriend was not to have contact

      with G.F. until he passed background checks and drug screens. See id. at 85,

      113 (TCDCS caseworker: “[W]e would not have given, nor did we give

      [Father] permission to have [G.F.] around [Mother] with [Mother’s

      boyfriend].”). Caseworkers presented evidence that Mother’s boyfriend had a

      criminal history, including convictions for arson and theft, and had recently

      tested positive for the synthetic drug spice. Id. at 27, 34, 39-40. Despite this,

      Father had allowed G.F. to stay with Mother and Mother’s boyfriend while

      Father returned to Illinois.


[7]   At the conclusion of the second hearing, the trial court found that G.F. and

      B.W. were CHINS. With respect to G.F., the court stated:

              [T]here are issues with regard to [Father] concerning the criminal
              history that he testified to, I have great concerns about the . . . battery.
              I think it causes great questions about where [G.F.] was when all this
              was occurring and is certainly very relevant to that. You may have
      Court of Appeals of Indiana | Memorandum Decision 79A02-1405-JC-373 | January 27, 2015   Page 4 of 8
              had the child with grandma, but you know typically you don’t leave
              the child at grandma’s house and go end up in jail and not retrieve
              your child. Those are all concerns that I have. What if you had left
              the child with someone other than grandma and didn’t return? Those
              are all concerns. In addition, I very clearly told you that [G.F.] could
              have visitation with Mother, but that you were to be very, very – I told
              you that . . . you were to be very vigilant. Do you recall that
              conversation? You had to be the one responsible for knowing
              [Mother’s] circumstances and what was going on that you couldn’t just
              drop [G.F.] off and assume everything was going to be okay and that’s
              not what occurred, okay? Certainly, with regard to the ICPC we’re
              going to wait on the results of that . . . just because [G.F.’s] a CHINS
              doesn’t mean he can’t stay in your home while this is going on. I’m
              going to wait and see what the results of the ICPC are before I make
              that decision.


      Id. at 161-62.


[8]   The court later entered an order formalizing the CHINS adjudication and

      continuing G.F.’s foster-care placement. In the order, the trial court again

      expressed concern about Father’s judgment, as well as his lack of employment.

      See Appellant’s App. p. 50-52. Father now appeals.



                                 Discussion and Decision
[9]   Father appeals the trial court’s determination that G.F. is a CHINS. When

      reviewing a trial court’s determination that a child is in need of services, we do

      not reweigh the evidence or judge witness credibility. In re S.D., 2 N.E.3d 1283,

      1286-87 (Ind. 2014) (citations omitted), reh’g denied. We consider only the

      evidence that supports the trial court’s decision and the reasonable inferences

      drawn therefrom. Id. at 1287 (citations omitted).

      Court of Appeals of Indiana | Memorandum Decision 79A02-1405-JC-373 | January 27, 2015   Page 5 of 8
[10]   In this case, the trial court entered abbreviated findings and conclusions sua

       sponte. “As to the issues covered by the findings, we apply the two-tiered

       standard of whether the evidence supports the findings, and whether the

       findings support the judgment.” Id. (citing Yanoff v. Muncy, 688 N.E.2d 1259,

       1262 (Ind. 1997)). We review the remaining issues under the general-judgment

       standard, meaning that we will affirm if the judgment can be sustained on any

       legal theory supported by the evidence. Id.


[11]   A CHINS adjudication under Indiana Code section 31-34-1-1 requires three

       elements: the parent’s actions or inactions have seriously endangered the child,

       the child’s needs are unmet, and the child’s needs are unlikely to be met

       without State coercion. Id. In full, Section 31-34-1-1 provides:

               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:

               (1) the child’s physical or mental condition is seriously impaired or
                   seriously endangered as a result of the inability, refusal, or neglect
                   of the child’s parent, guardian, or custodian to supply the child
                   with necessary food, clothing, shelter, medical care, education, or
                   supervision; and

               (2) the child needs care, treatment, or rehabilitation that:

                                (A) the child is not receiving; and




       Court of Appeals of Indiana | Memorandum Decision 79A02-1405-JC-373 | January 27, 2015   Page 6 of 8
                                  (B) is unlikely to be provided or accepted without the
                                      coercive intervention of the court.3

[12]   We conclude that the evidence is sufficient to support the trial court’s

       determination that G.F. is a CHINS. In its written order, the trial court

       expressed concern about Father’s judgment and his lack of employment. See

       Appellant’s App. p. 50-52. Specifically, the court questioned Father’s decision

       to leave G.F. in Mother’s care and return to Illinois while Mother was using

       drugs, particularly after the court warned Father to be vigilant about G.F.’s

       care. As the court also found, Father knew that Mother’s boyfriend was not to

       have contact with G.F. until he passed background checks and drug screens,

       but Father left G.F. with Mother and Mother’s boyfriend before this occurred.

       Moreover, at the hearings, despite evidence that Mother’s boyfriend has a

       criminal history and had recently used spice, Father continued to claim that

       Mother’s boyfriend was a good influence and should be able to spend time with

       G.F.


[13]   On appeal, Father argues that he should not be penalized for failing to heed the

       trial court’s warning to be vigilant about G.F.’s care because S.S.’s paternity

       had not been established when the court said this. See Appellant’s Br. p. 9




       3 Father challenges the trial court’s determination regarding Section 31-34-1-1(1) only; he does not challenge
       the trial court’s finding that G.F. needs care, treatment, or rehabilitation that he is not receiving and is
       unlikely to be provided or accepted without the coercive intervention of the court.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1405-JC-373 | January 27, 2015             Page 7 of 8
(“There was a discussion between [Father] and the court at which time [F]ather

was not a party . . . .This court is asked to note that . . . without first

establishing paternity, the [] court was without jurisdiction to enter a parental

participation decree against a father.”). But a parental-participation order is not

at issue here; the trial court merely advised Father in open court to be careful

about allowing G.F. to spend time with Mother in light of what had occurred

with S.S. Father also claims that he had a different understanding of his

responsibilities regarding G.F.’s supervision. See id. at 8-11 (“Father submits

that . . . he was [] left with the impression that he was allowed to send G.F. to

some visitation with [] [M]other without subjecting G.F. to a CHINS

petition.”). This argument is a request to reweigh the evidence, which we will

not do. We conclude that the trial court did not err in adjudicating G.F. a

CHINS.4


Affirmed.

Baker, J. and Riley, J., concur.




4 Father also argues that that the ICPC does not apply to him because he is G.F.’s parent; thus, the trial court
erred in initiating the ICPC process. But Father has waived this argument because the record shows that he
agreed to begin the ICPC process. See Appellant’s App. p. 39 (“[B]y agreement of the parties, Court
ORDERS [TC]DCS to begin an ICPC with the State of Illinois regarding possible placement of [G.F.] in []
Father’s care.”). We therefore do not address this argument.

Court of Appeals of Indiana | Memorandum Decision 79A02-1405-JC-373 | January 27, 2015              Page 8 of 8